DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered but they are not persuasive.
Applicant argues that Gopalakrishnan operates on the image layer to perform analysis and ultimately creates an MRC file with only text layers based on the analysis of the image layer instead of operating on a text layer. Examiner notes that Gopalakrishnan explicitly discusses adding to a text layer and combining text layers (col. 9, lines 45-67), which would be modifications of the text layers. Applicant argues that Gopalakrishnan fails to disclose "determining whether a text group in the text layer has a color different than the color mask of the text layer, upon affirmative determination, ascertaining whether the color mask is above a threshold value of a color tagged in the text layer by comparing a pixel intensity of each component of the text layer with the color mask associated with the color tagged in the text layer”. Examiner notes that it is not Gopalakrishnan alone, but rather the combination of Gopalakrishnan and Fan, that is used in the rejection to teach this. 
Applicant argues that Gopalakrishnan fails to mention "text groups" within a text layer or the individual components of the text groups. Examiner notes that the cited portion of Gopalakrishnan discusses “connected pixels”, which are groups that are 
Applicant argues that because the output of the process described in Gopalakrishnan is an MRC file with only text layers, one of ordinary skill in the art would not have modified Nagarajan with Gopalakrishnan as Nagarajan compresses the image layer, and that, if modified by Gopalakrishnan, the combination would not operate for "compressing the image layer using a second compression scheme" as required by pending claim 1 since Gopalakrishnan entirely eliminates the image layer. As stated in the previous response to arguments, examiner notes that the teachings regarding compression of text layers in Gopalakrishnan are still applicable to Nagarajan or other references with a text layer, regardless of the non-use of an image layer in Gopalakrishnan. One skilled in the art, seeking out better compression of text layers, would not eliminate consideration of a reference simply because it did not use an image layer- rather, one could use the text layer teachings of Gopalakrishnan in any invention with a text layer, regardless of the other layers that do or do not exist in the reference.
Applicant’s arguments with respect to the newly added claim limitations have been considered but are moot because the new ground of rejection does not rely on any .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a segmentation module, coupled to the processor, to segment the input document into an image layer and a text layer, wherein the image layer includes nontextual information, and the text layer includes textual information with a color mask”
“a compression module, coupled to the processor, to:
determine whether a text group in the text layer has a color different than the color mask of the text layer;
upon affirmative determination, ascertain whether the color mask is above a threshold value of a color tagged in the text layer by comparing a pixel intensity of each component of the text layer with the color mask associated with the color tagged in the text layer;
upon affirmative ascertainment that the color mask is above the threshold value of the color tagged in the text layer, calculate an average of the color mask;
apply a new color to the text group based on the calculated average of the color mask so as to modify the text layer, such that when a color of a character in the text 
compress the modified text layer using a first compression scheme;
compress the image layer using a second compression scheme;
integrate the compressed the modified text layer and the image layer to generate an image data in the MRC file format; 
and store the generated image data in a memory device”
in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-17, and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Nagarajan (U.S. Publication 2005/0244060) in view of Gopalakrishnan (U.S. Patent 10,043,116), Fan (U.S. Publication 2002/0101609), and Oztan (U.S. Publication 2007/0280551).


receiving an input document at an image capturing device (p. 2, section 0029-0030; a document is received at a photocopier, scanner, fax machine, multi-function device, etc.);
segmenting the input document into an image layer and a text layer with a color mask information, wherein the image layer includes nontextual information, and the text layer includes textual information with a color mask (p. 2, sections 0029-0032; a text layer is segmented from a non-text/image layer; text data is assigned a binary mask identifying it as black);
compressing a modified text layer using a first compression scheme (p. 2, section 0030; the enhanced text layer is compressed using JBIG2 compression);
compressing the image layer using a second compression scheme (p. 2, section 0031; JPEG is used to compress the non-text/image layer);
integrating the compressed the modified text layer and the image layer to generate an image data in the MRC file format such that the modified text layer provides color uniformity in the MRC file (p. 1, section 0012; p. 2, sections 0030-0031; the planes/layers are integrated into an output MRC file; removal of noise would enhance color uniformity in the text layer of the output MRC file); 
and storing the generated image data in a memory device (p. 2, section 0031; the output is stored in a file, inherently in some sort of storage that would read on a memory).
Nagarajan does not disclose, but Gopalakrishnan does disclose:

upon affirmative determination, ascertaining whether the color mask is above a threshold value of a color tagged in the text layer (col. 8, lines 3-31; col. 9, lines 1-13; if the colors do not match, it is determined whether the mask color of the current text group is within a threshold of the existing text group tag color);
upon affirmative ascertainment that the color mask is above the threshold value
of the color tagged in the text layer, calculating an average of the color mask (col. 8, lines 3-31; the average color is assigned to a new mask layer, necessitating its calculation; it is noted that, in the reference, this occurs earlier in the process; however, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, as noted in MPEP 2144.04);
applying a new color to the text group based on the calculated average of the color mask so as to modify the text layer (col. 8, lines 3-31; a new layer with a new color is added to the group, with the average of the mask layer being the color added). The motivation for this is to reduce file size and improve the quality of text (col. 8, lines 32-40). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nagarajan to determine if a text group has a different color outside a threshold and apply an average color as a new color to the text layer in order to reduce file size and improve the quality of text as taught by Gopalakrishnan. 

Gopalakrishnan does not disclose, but Oztan does disclose applying a new color such that when a color of a character in the text group is different from a maximum occurring color in the text group, the color of the character is replaced with the maximum occurring color (fig. 11; p. 5, section 0046; if a pixel is tagged as text and non-edge, and the pixel is within a threshold of the most frequently occurring value in a group, the pixel in the text character is replaced with the most frequently occurring value in the group). Motivation for this is to remove artifacts (p. 2, section 0014). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nagarajan, Gopalakrishnan, and Fan to apply a new color such that 

As to claim 2, Nagarajan discloses wherein the first compression scheme is a binary compression scheme (p. 2, section 0030; the enhanced text layer is compressed using JBIG2 compression, which is a binary scheme).

As to claim 3, Nagarajan discloses wherein the binary compression scheme is JBIG2 compression (p. 2, section 0030; the enhanced text layer is compressed using JBIG2 compression).

As to claim 4, Nagarajan discloses wherein the second compression scheme is a standard contone compression scheme (p. 2, section 0031; JPEG, which is a continuous tone/contone compression scheme, is used to compress the non-text/image layer).

As to claim 5, Nagarajan discloses wherein the standard contone compression scheme comprises JPEG compression (p. 2, section 0031; JPEG is used to compress the non-text/image layer).

As to claim 6, Nagarajan discloses wherein the segmenting of the input document into the text layer with a color mask information is performed based on colors 

As to claim 7, Gopalakrishnan discloses wherein the segmenting of the input document into the text layer comprising:
identifying color of the texts in the input document (fig. 4, element 412; col. 9, lines 1-13; the color of a text area is determined);
combining texts having same color (col. 9, lines 11-55; if the average color of the text area is already assigned to a layer, it is combined);
assigning a tag to the texts having same color (col. 8, lines 3-31; col. 9, lines 11-55; a label/tag is associated to each text area having the same color);
and generating a text layer with color mask based on the tag assigned to the texts having same color (col. 8, lines 3-31; col. 9, lines 11-55; a new mask layer is generated based on each labeled color).
Motivation for the combination of references is found in the rejection to claim 1.

As to claim 8, Gopalakrishnan discloses wherein the segmenting of the input document into the text layer comprises creating multiple text layers each having texts of different respective colors (col. 8, lines 3-31; col. 9, lines 11-55; a new mask layer is generated based on each labeled color). Motivation for the combination of references is found in the rejection to claim 1.



As to claim 11, see the rejection to claim 2.

As to claim 12, see the rejection to claim 3.

As to claim 13, see the rejection to claim 4.

As to claim 14, see the rejection to claim 5.

As to claim 15, see the rejection to claim 6.

As to claim 16, see the rejection to claim 7.

As to claim 17, see the rejection to claim 8.

As to claim 19, see the rejection to claim 1. Further, Nagarajan discloses a non-transitory computer-readable medium comprising the instructions to implement the method (p. 5, section 0058-p. 6, section 0059).

As to claim 20, see the rejection to claim 2.

As to claim 21, see the rejection to claim 3.

As to claim 22, see the rejection to claim 4.

As to claim 23, see the rejection to claim 5.

As to claim 24, see the rejection to claim 6.

As to claim 25, see the rejection to claim 7.

As to claim 26, see the rejection to claim 8.

Claims 9, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Nagarajan in view of Gopalakrishnan, Fan, and Oztan and further in view of Malik (U.S. Publication 2011/0158529).

As to claim 9, Nagarajan does not expressly disclose, but Malik discloses a method further comprising:
extracting the MRC file format from the memory device to retrieve the compressed modified text layer and the compressed image layer;
decompressing the MRC file format;

The motivation for this is to minimize the space needed to store and output the image data (p. 1, sections 0004-0005). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nagarajan, Gopalakrishnan, Fan, and Oztan to extract, decompress, and output an MRC file including compressed text and image layers in order to minimize the space needed to store and output the image data as taught by Malik.

As to claim 18, see the rejection to claim 9.

As to claim 27, see the rejection to claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AARON M RICHER/Primary Examiner, Art Unit 2612